 In speaking for the first time at this session, I should like first of all to express, on behalf of my delegation and in my own name, our sincere congratulations to Mr. Thorn on his unanimous election to the presidency of this session. We believe, and we are convinced, that under his wise guidance, thanks to his high qualities and his talents as an eminent diplomat and politician and the experience he has had, our deliberations will be guided objectively and will meet with success which will give concrete shape to the efforts undertaken by the Organization since its foundation in 1945, for the benefit of true peace and security and the well-being of all mankind.
281.	We also pay a tribute to his predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for the very dynamic and effective manner in which he conducted the work of the twenty- ninth session and the seventh special session. From this rostrum we extend to him our sincere wishes for personal well-being and future success.
282.	In a similar way, and through him, we also convey our congratulations to all the other officers of the Assembly on their election. We trust that their joint efforts, together with ours, will contribute to the taking of fair decisions which will give this session a place in history in view of the very serious political, economic and social crises which are now assailing our world, each of which requires a just, decisive and relevant intervention by the international community.
283.	Although the efforts made by our Organization and the successes obtained by it over the past 30 years are doubtless many, it is true that the present situation in the world still continues to require more intensive action by the United Nations which is a body for peace. Indeed, in the area of decolonization and since its establishment the United Nations has made unflagging efforts which culminated in the accession to independence of the new States of Asia, Africa and Latin America. Today we celebrate the accession to independence of the new States of Mozambique, Cape Verde, Sao Tome and Principe, the Comoros and Papua New Guinea; we greet these heroic peoples, who have come to join the community of free, independent and sovereign States. My delegation harbors the hope that the international community will fulfill its duty to give them both the moral and the material support they require for the task of national reconstruction which entails even greater sacrifices.
284.	We welcome the efforts made by these new States which, with courage and strength, have achieved the independence of which they had been deprived by the colonial and imperialist Powers throughout many centuries. Their accession to independence and the admission of Mozambique, Cape Verde and Sao Tome and Principe to the great family of the United Nations is one more reason and incentive to peoples who are struggling for their full emancipation. My delegation pays a tribute to the new Member States which have just won their place in this great family, making even more effective the universal character of our Organization. We are convinced that their participation in our work and their political maturity will serve as an encouragement which will strengthen the action which the United Nations is called upon to take. We welcome them and we express the hope that they will find here the warmth which they did not enjoy over the centuries.
285.	None the less, despite all these achievements which tend to crystallize the purpose and objectives of the United Nations, there are still many obstacles to overcome in order to achieve decolonization effectively and fully. The dignity we attribute to the human race can never be effective until it is accompanied by full political and economic independence. On the other hand, independence in only one part of the earth and the fact that there are even today Territories living under the colonial and neo-colonial yoke are an affront to our expressed declarations of independence and universal human rights.
286.	We regret to see in our day, when the concepts of independence, equality, sovereignty, dignity and democracy are universally accepted, the colonial Powers continue to maintain, under regimes of oppression, exploitation and sabotage, colonial Territories acquired more than four centuries ago for the sole purpose of maintaining their power of domination and exploitation.
287.	This is the position in which the colonial Territories of Angola, Namibia, Zimbabwe, Western Sahara, Djibouti, and others find themselves, situations which have never been ignored by the international community but which, nonetheless, the arrogance and obsessive despotism of the colonial administering Powers try to disguise, thus publicly defying the world community.
288.	It is a pity that, when we are celebrating the thirtieth anniversary of the United Nations, when we are congratulating each other on the successes obtained for the benefit of mankind, the situation in southern Africa remains unchanged.
289.	Namibia, an African Territory under the legal administration of the United Nations, which is the only authority recognized by the international community, continues to be occupied illegally and by force by the minority racist regime of South Africa, which arrogantly continues to flout each and every one of the many resolutions that have been adopted in this world body. 
290.	The situation in this African Territory is as clear as it is well known to all. We profoundly regret that countries of our Organization which have such high aspirations for freedom and such profound ideals of democracy, deny the most elementary rights to millions of human beings in order to protect their own selfish economic interests by respecting a small group of so-called South Africans which they hypo-critically condemn daily before the international Community. Despite that, the Government of the Republic of Equatorial Guinea remains convinced that, by the unanimous stand of all the Members of our Organization, the Security Council will take on the role which it is called upon to play and will discharge its responsibilities by adopting against the racist South African regime appropriate measures already provided for in Chapter VII of the Charter, which we so highly value and respect because, among other things, it is the only legal document that should also prevail in the Namibian Territory in order to respond and to give satisfaction to the people of Namibia, to the SWAPO front, to the family of the United Nations, and to all those of us who are aware of the illegal presence of the so-called South African Government.
291.	At the same time and equally important, the relations between the South African and Rhodesian racists are growing ever closer, thus complicating still further the problem of Zimbabwe. We are very sorry to note that the diabolical maneuvers of the minority racist regimes of South Africa and Rhodesia, with the complicity of a good number of countries that claim to be peace-loving and freedom-loving, are yielding results that are most unfavorable to a just and equitable solution of the Rhodesian problem. We appeal to the brave people of Zimbabwe and say to them that to abandon the principle of unity would be tantamount to abandoning the ideals of freedom, and consequently would perpetuate the racist policy of Ian Smith.
292.	With the passing of the years, the increase in the number of resolutions of the General Assembly, and the earnest efforts both bilateral and multilateral carried out by each and every one of the freedom- loving and peace-loving countries have served only to entrench further the policy of apartheid of the racist South African regime to prevent by all means the exercise of power by the African majority in that part of the world, basing themselves on the irrational concept of a superiority of color, and with the support of a small number of countries that are fictitious prototypes of independence, freedom, peace, justice and democracy, which allows them not only consistently to defy world public opinion but also to fatten themselves on the blood of millions of human beings who are claiming what is rightfully theirs.
293.	Despite the attitude of certain colonial Powers regarding the problem prevailing in southern Africa, we continue to believe that the presence of the Vorster regime in Namibia, Rhodesia and South Africa is not only illegal but is all the more repugnant in the United Nations since the representatives of the various peoples are accredited in it. Consequently, we hope that the Security Council will re-examine the problem and will recommend forthwith the expulsion of South Africa from the United Nations in response to its Charter and taking account of the fact that South Africa's participation is an insult to our Organization.
294.	My Government has never ceased to condemn and will go on condemning, the continued presence of colonialism in Africa and in other parts of the world for the purpose of giving an appropriate response to the deplorable situations which I mentioned before as was stated by the Head of State of Guinea, the great comrade Macfas Nguema Biyogo Negue Ndong, at the historical Assembly of Heads of State and Government of the Organization of African Unity held recently at Kampala:
"The great colonial Portuguese empire in Africa, which lasted more than four centuries, has fallen! and we are confident that the white minorities which have seized power in southern Africa and in Rhodesia will disappear from the international scene even though they may be protected by the major Western colonial Powers defending their selfish economic interests in that African region and forgetting the African interests which are paramount, We are automatically opposed to any dialog with the racist regime of southern Africa, ... and we recommend to the liberation movements of the African peoples of Namibia and Zimbabwe the intensification of the armed struggle, since regrettably there is no other alternative to attain independence and to safeguard their interests in that region."
295.	We are happy to see that concrete solutions aimed at the restoration of peace and security are now under way in the Middle East. The Government of the Republic of Equatorial Guinea continues to express its solidarity with the Arab countries involved in that conflict, and will not be fully satisfied until there is an immediate and unconditional withdrawal by Israel from all Arab territories occupied since 1967, and until it can see the Palestinian people exercising its national rights under the direction of the Palestine Liberation Organization. Any negotiations which may take place on this matter should be based on the criteria to which we referred earlier.
296.	Although the present world is marked by detente, co-operation and understanding among nations conducive to favorable conditions for the solution of problems raised by the cold war and military confrontation, it is all too well known that international peace and security are being constantly threatened in various parts of the world. This is so because the process of detente is restricted and precarious since it does not extend to all geographical areas of the world, in such a way as to foster an effective democratization of relations among States and play a part in the solution of the major problems and in the hotbeds of tension, in order to achieve a lasting and stable peace that may lead to the well-being of the world community,
297.	In contrast with the policy of non-alignment advocated by the countries of the third world and other countries which love peace and freedom, there still exists a division among peoples based on their ideological convictions. There are confrontations and struggles to achieve a hegemony of power and influence, a situation of tension which has become aggravated owing to the arms race carried out by the major Powers. My delegation hopes that the international community will make every effort to solve the problems deriving from the cold war, as has already been done by the Conference on Security and Co-operation in Europe. This will no doubt have a positive influence to easing those tensions.
The Government of the Republic of Equatorial Guinea understands international peace and security to
mean not only the absence of hostilities among Potions, but also the full exercise by all peoples of their fundamental rights and freedoms. Thus, situations threatening international peace and security are those created by colonialist, imperialist and racist regimes, the
economic exploitation practiced by economic Powers over developing countries, the increasing Presence of military bases of the major Powers scattered all over the world, as well as the proliferation of nuclear weapons for war purposes and the constant Zeal shown by the Powers in perfecting their military technology.
299.	My Government, which has no ambition to dominate nor is a producer or consumer of these nUclear devices and is out of sympathy with the idea of the installation of military bases, considers that the solution to this problem of disarmament is as simple as it appears complex, if, with goodwill, the major Powers concerned were only to co-ordinate their efforts and rationalize their policies in order to eliminate the causes which have given rise to this nuclear weapons race.
300.	What is worse the same situation of an arms race threatening international peace and security has far more harmful effects on truly effective international peace and security. We feel that a goodly portion of the funds intended for budgets covering the manufacture and testing of these nuclear devices could be put to better use if allocated for the development plans of developing countries thus reducing the serious difficulties which these countries face in their attempts to improve their economies. My delegation believes that an orderly and comprehensive development of the world community and a scrupulous respect for the fundamental rights and freedoms of the peoples of the whole world would constitute the best strategy to achieve lasting international peace and security.
301.	In Cambodia, Viet Nam and Laos, once again in the course of history justice has prevailed over force. Scarcely a year ago the reality of today appeared to be incredible when, from this very rostrum, it was said that we were dealing with an item concerning "a Government in exile which represented no one". That Government was the Government of National Union of Cambodia, headed by Prince Norodom Sihanouk, to whose delegation we address our sincere congratulations for having recovered the place which was wrested from it by the colonialists, neo-colonial- ists and imperialists who were unable to do anything despite having so much material power.
302- In that same area, neo-colonialist and imperialist forces experienced an unprecedented and complete failure. In Viet Nam, the criminal effects produced by a hail of deadly bombs which destroyed thousands Qf human beings and the country itself, weJ"e not able to thwart the firm will and determination of the Vietnamese people in their pursuit of the ideals of freedom and independence. This victory should
every freedom-seeking people to the fact that it ^jjj never be defeated as long as it has the support 0f the popular masses. And along the same lines, these victories should serve as a lesson to everyone who believes in the use of force as a means of imposing his conditions to the detriment of the interests of the people.
303.	This is why the Government of the Republic of Equatorial Guinea, as it has done previously, expresses its solidarity with the peoples of those countries, and it hopes to contribute, as far as its means will allow, to national reconstruction and the safeguarding of their national independence; and it also hopes that all peace- and freedom-loving countries will do the same.
304.	With regard to the applications for admission submitted by the two Viet Nam, we believe that the cold war has gone out of fashion, and the fact that mistakes were made in the past in our Organization should command our attention so that we may do away with these mistakes by admitting the Democratic Republic of Viet Nam and the Republic of South Viet Nam to our Organization. We hope that the Security Council will respond to the will of this Assembly by giving favorable consideration to the above-mentioned applications.
305.	The United Nations is undergoing new experiences all the time. They happen so quickly that Members should give them their full attention. Those recent experiences take the form of the victories over colonialism, neo-colonialism and imperialism achieved by the people of Cambodia, Viet Nam and Laos following long and bloody battles. The artificial and imperialist division of Korea still continues without any solution. Will it be necessary to resort to armaments once again to obtain the reunification of Korea, after wiping out its people, who have already expressed their determination to unify?
306.	As is well known, the problem of Korea consists in the peaceful and independent reunification of the country, which the Government of the Republic of Equatorial Guinea not only unreservedly supports, but also advocates the total and immediate withdrawal of all foreign forces which occupy the southern part of the country under the flag of the United Nations, Those forces are not only interfering in the internal affairs of Korea, but are also making it more difficult to start the negotiations planned for that purpose. We are convinced that the General Assembly will take the proper decisions on the understanding that this peace agreement must be maintained, thus creating favorable conditions for the achievement of a peaceful and independent reunification.
307.	Similarly, the Government of the Republic of Equatorial Guinea expresses its solidarity with the people and the Government of Cyprus in their struggle to retain their independence, sovereignty and territorial integrity. We continue to believe, as in the past, that the immediate withdrawal of all foreign military forces, which hamper the restoration of peace in that part of the world and render difficult a dialog between the two countries, would contribute to a rapid settlement of the problem.
308.	The United Nations is essentially a democratic organization and, as such, its effectiveness is contingent on the democratic will of its Members, for which reason all decisions taken in this forum should be applied by all of its Members. 
309.	We believe that the signatories of the Charter of the United Nations, in providing for the veto of the major Powers, did not do so for the purpose of making it as an instrument for bargaining, or for opposing democracy within the Organization, as it is being used today by the Western Powers. Hence, the Government of the Republic of Equatorial Guinea condemns the deplorable triple veto in the Security Council by the United States, France and the United Kingdom on the South African question. This improper behavior by Members of the United Nations responsible for the maintenance of international peace and security, has considerably undermined the effectiveness of our Organization.
310.	Since the United Nations is a democratic Organization, as I have already pointed out, we believe, with reference to the specific case of the admission of a State which has been supported by more than 130 States that in view of the particular importance of the admission of new members, such admissions should not be the object of a veto on the part of any member of the Security Council. The capricious veto of this or that permanent member of the Security Council should not become an obstacle to the taking of important decisions such as the one we are dealing with now. In this respect, we believe that the Security Council has become a body in which the Western Powers impose with impunity the law of "might makes right", in their desire to maintain zones of hegemony and of influence in order to protect their selfish interests, thus endangering international peace and security.
311.	The universality of the United Nations is a principle which should be paramount for our Organization, and we believe that the veto, or any other decision which opposes that principle and runs counter to the majority opinion of the General Assembly, also runs counter to the principles and purposes of the United Nations. A review of the Charter of this Organization is therefore imperative, since our Organization is not a mere instrument which has resulted from the will of one or two States, but rather it is the democratic outcome of the sovereign will of the 141 States which compose it. Yet, the obligations imposed upon us by the Charter have frequently been trampled upon by the Member States themselves, sheltered always by the veto in the Security Council, when it has come to taking possible reprisal measures. In that sense, an undisciplined Organization risks losing its effectiveness and the respect it should deserve.
312.	An assessment of the situation and the evolution of the international economy clearly shows that the world is still governed by the formulas of an ancient economic system which is essentially discriminatory and whose structures reflect a society of past ages. This fact has led to the present economic crisis and logic demands that radical changes be made to adapt the system to the circumstances of today.
313.	An economic system which does not take account of the sovereign rights of States freely to choose their political, economic and social system, and the principle of permanent sovereignty of States over their natural resources and other economic activities, including nationalization and the raising of prices of products in order to obtain an equitable and remunerative level, to ensure mutual and just benefits for all States, can only lead to strife and chaos in the field of international economic relations.
314.	Economic imperialism practiced by economic Powers has the same adverse consequences as political imperialism. These two practices have led to most of the poverty of mankind today. The Government of the Republic of Equatorial Guinea therefore not only advocates the political independence of peoples, but also their economic independence. This is our conception of the full sovereignty of States. To give concrete shape to this policy of economic liberalization in the Republic of Equatorial Guinea has brought down on us the attacks, insults and anti-government propaganda broadcast to the world by the press of the Western imperialist Powers. None the less, we are fully convinced that the objectives we pursue and which are also pursued by the United Nations can only be attained by granting political and economic independence to all peoples of the world.
315.	This independence, according to the philosophy of revolutionary policy of my country, does not mean that countries cannot co-operate with each other and assist each other to their mutual benefit. The Government of the Republic of Equatorial Guinea firmly supports the struggle of the countries striving to achieve their economic independence. My delegation is convinced that the new international economic order, the world plan of action and the Charter of Economic Rights and Duties of States already adopted by this Assembly, and their effective implementation by all States Members of this Organization, represent an essential factor for the normalization of world economic relations, since those instruments attempt to rationalize that economic policies of States in such a way as to arrive at a balance of power between developing and developed countries.
316.	My delegation is also fully convinced that closer and more effective relations between the United Nations and national and regional economic organizations in the area of economic co-operation in all fields would greatly contribute to the harmonious economic development of those regions. On the other hand, developed countries have a duty to render all necessary assistance to the countries which are now being built up, instead of exploiting them and wanting to maintain economic and political supremacy over them. Close economic and technical co-operation between developed and developing countries would be a major contribution to a normalization of today's deteriorating economic relations.
317.	The talk today is of an over-populated world and of the hunger which threatens the world population. We believe that, indeed, the world population is growing at a dizzy pace, whereas food production is diminishing because the interest of the developed countries in sincerely co-operating with the developing countries is nil. In fact, there would be no food problems if the developed countries, without undue conditions, transferred their agricultural, industrial and other technology, to the developing countries, whose potential for productivity is enormous. Consequently, the lack of food is governed by the absence of integral development by the world community.
318.	In the Republic of Equatorial Guinea we have peace and order within the guidelines laid down by the leader of the Guinean revolution, President-for-Life, Marias Nguema Biyogo, to the revolutionary people of Equatorial Guinea through the Partido Unico Nacional de Trabajadores. The revolutionary urban and rural masses are devoting all their efforts and carrying out every possible activity to build the country and to improve the economy affected both by inflation  which is besetting the whole world and by the neo-colonialist maneuvers designed to boycott its economy.
319.	The progress we have made is shown by the increase in the number of schools and hospitals, in urban development, and in the expansion and modernization of a system of communications throughout the country as well as modern harbor installations which facilitate export and import operations. These are obvious realities which the neo-colonialist Western press had tried to ignore.
320.	It is a pleasure to take this opportunity to emphasize once again that we are, by political choice, opposed to colonialism and imperialism. We reiterate our firm support of the Non-Aligned Movement since our only doctrine consists of our respect for human beings and for their fundamental freedoms, the protection of our independence, sovereignty and territorial integrity as well as the construction of our economic independence. The peaceful and revolutionary people of Equatorial Guinea is fully mobilized so as to achieve these goals.
321.	The enemies of the Guinean revolution, together with the subversive Western press, have launched campaigns of insults to confuse international opinion by means of baseless claims that there are no consumer goods in Equatorial Guinea. Indeed, we think that the lack of some foreign manufactured products is quite normal since all countries of the world are both importers as well as exporters. Moreover, this lack of foreign manufactured goods in our country helps us to achieve the Program of self-sufficiency now being carried out under President-for-Life Macfas Nguema Biyogo, in the sense that we are reducing harmful and unnecessary imports created by the colonialists. In spite of this, the people of Equatorial Guinea down to the last corner of the national territory has supplies of consumer and other essential goods, thanks to the very strict control established by the Government when it discovered that foreign enterprises were attempting to boycott our economy by unnecessarily excessive imports without having enough capital to underwrite such operations or, much less, to promote exports. This is the truth which the Western press does not dare publish.
322.	The People's Revolutionary Government of Equatorial Guinea and its President-for-Life have faced criticism in the colonialist, imperialist press. This does not frighten us, and we understand that this is quite a normal thing. After the colonialists and imperialists lost their political and economic interests in Equatorial Guinea, they had no other alternative but to resort to the imperialist press, thinking that, through it, they could put a stop to the revolutionary process already under way in Equatorial Guinea and that they could thus re-establish their colonial interests.
323.	In their dark and desperate actions they have referred to situations as fictitious and purely imagined as the terror which is alleged to exist in Equatorial Guinea. These articles without entering into details  which are entirely lacking in truth, merely underline the imaginary character of the situations they write about. Human rights and fundamental freedoms are scrupulously respected and guaranteed in Equatorial Guinea, but we do not believe that to ensure the security of our State and to defend our sovereignty and territorial integrity shows a lack of respect for human rights.
324.	The Government of the Republic of Equatorial Guinea, in respecting the sacred principle of non-interference in the internal affairs of other States, cannot serve as a spring-board nor can it yield to subversion. As has been stated in other international forums anyone who wishes to see what is going on and wishes to experience the revolution in Guinea will find the doors open in Equatorial Guinea.
325.	Before concluding I should like to extend our sincere congratulations to the Secretary-General, Mr. Kurt Waldheim, for his untiring efforts at the head of our Organization in the areas of decolonization, the maintenance of peace and security in different parts of the world, economic and social development, and finally of the countless problems which he faces. All we can do is to wish him the greatest success in the very difficult mission which the world community has entrusted to him.
326.	To conclude, I should like to reiterate our fervent wish that the thirtieth session of the General Assembly may arrive at very fruitful conclusions for the well-being of all mankind.